Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to the arguments/amendments filed 4/27/2022.
Claims 1-35 were previously cancelled.
Claims 48-53 are withdrawn from consideration.
Claims 36 and 38-47 have been amended.
Claims 36-47, 54 and 55 are pending.
Response to Arguments/Amendments
As it relates to applicant’s arguments regarding the 35 USC 103(a) rejection, applicant generally states, “…the Office Action has failed to satisfy the factual inquiries sufficient to establish a prima facie case for obviousness. The cited prior art fails to disclose, teach or suggest all the elements recited in the claims...”. Applicant then states, “…The claim recites sequentially training three machine learning algorithms (i.e., first machine learning algorithm, second machine learning algorithm, and third machine learning algorithm). The output and construct of the third algorithm then serves to determine if the unpermitted renovation event is active...”, and that, “...the currently cited art wholly fails to teach or suggest numerous features of applicant's amended independent claim 36. As such, Applicant respectfully asserts a case of prima facie obviousness has not been established with respect to claims 36 and 54...". As previously noted in the Non-Final office action and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies [“… sequentially training three machine learning algorithms (i.e. first machine learning algorithm, second machine learning algorithm, and third machine learning algorithm). The output and construct of the third algorithm then serves to determine if the unpermitted renovation event is active….”] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further asserts that applicant argues the amended claim limitations which were not previously applied against the prior art. Applicant’s amendment necessitated new grounds of rejection, therefore the argument is moot. Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 38, 40-43, 45, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk et al., US Patent Application Publication No US 2019/0130282A1 in view of Bell, US Patent No US 6,766,322B1, in further view of Jimenez, US Patent Application Publication No US 2013/0274281A1.
With respect to Claims 36 and 54,
Quirk discloses,
non-transitory computer-readable media encoded with a computer program including instructions executable by a processor to create an application to train a plurality of machine learning algorithms (¶36: “...FIG. 1 shows a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process. The application framework 106 provides various applications systems 110 that apply the linking component 108...”;¶45;¶150: “...hardware logic component(s) 1512 may include a collection of programmable hardware logic gates that can be set to perform different application-specific tasks...”;¶158: “.Each component of the training framework, and each application system, is implemented by hardware logic circuitry, the hardware logic circuitry corresponding to: (a) one or more hardware processors that execute machine-readable instructions stored in a memory, and/or by (b) one or more other hardware logic components that perform operations using a task-specific collection of logic gates...”; claim 18: “...training the linking component using a computer-implemented machine-learning process, based, in part, on the set of filtered training examples...”)
a) collecting data from one or more data sources (¶36: “...FIG. 1.... The linking component 108 performs the task of mapping one or more respective entity mentions in a document, or in some other text-related context, to one or more respective entity identifiers..…”;¶50: “...The text corpus in the data store 114 can correspond to any textual resources pertinent to a subject matter environment...”; ¶73: “...Each application system may provide interface functionality 132 through which a user may interact with the application systems 110, and through which the application system can interact with other system resources...”; ¶85)
b) performing distant supervision training on a recurrent neural network with a first machine learning algorithm with a training dataset comprising at least a portion of the one or more event indicia (¶45: “...a training component 124 uses a machine-learning process to generate the linking component 108 based on the training set. The training component 124 performs this task by iteratively generating a set of parameter values Λ that collectively define a machine-learned model...”;¶46: “...the training framework 104 applies a distant supervision strategy to train the linking component 108, e.g., by leveraging the ontology(ies) in the data stores 116 to produce labeled training examples …”;¶126: “...Advancing to FIG. 10, this figure shows a recursive neural network (RNN) 1002 that can implement the linking component 108. In one implementation, the RNN 1002 can be trained to implement one of the individual type-specific linking components (704, 706, 708 . . . 710) of FIG. 7. In another implementation, the RNN 1002 can be trained to implement the global linking component 802 of FIG. 8...”; ¶128: “...each processing unit corresponds to a Long Short-Term Memory (LSTM) unit, or a Gated Recurrent Unit (GRU), or some other neural network unit...”)
the first machine learning algorithm comprising one of a naive Bayes classification, a random forest, and deep learning (¶36: “...a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process...”;.¶90: “...deep neural network...”; ¶111: “.., the training framework 104 can separately train a machine-learned model for each of the type-specific linking components..”; ¶136, “...FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108...”)
wherein the distant supervision training comprises positive-unlabeled learning with the training dataset as the positive class (¶46: “...the training framework 104 applies a distant supervision strategy to train the linking component 108, e.g., by leveraging the ontology(ies) in the data stores 116 to produce labeled training examples...”; ¶69: “... each example provided by the filtering component 118 corresponds to a positive training example…”)
c) running the first machine learning algorithm on the one or more event indicia to determine the initial candidate;(Abstract: “..The technique then applies a machine-learning process to generate a linking component based, in part, on the set of filtered training examples...”;¶43: “...the system 102 can be applied to any subject matter environment(s)...”;Fig 1-Fig 4, ¶45: “...a training component 124 uses a machine-learning process to generate the linking component 108 based on the training set. The training component 124 performs this task by iteratively generating a set of parameter values Λ that collectively define a machine-learned model. The linking component 108 corresponds to computing equipment that runs the machine-learned model. Once trained, the training component 124 transfers the linking component 108 to the application framework 106. The training component 124 performs this task by transferring the set of parameter values Λ that define the machine-learned model to the application framework 106...”;¶50: “...the text corpus may generally pertain to a first subject matter domain, yet any application system may apply the trained linking component 108 to a second subject matter domain, where the first subject matter domain differs from the second subject matter domain...”;Fig 2, ¶53: “...an example of the manner in which the generating component 112 creates an initial training example...”;¶55: “...the generating component 112 will store an initial training example that includes: (1) an entity mention (“ER-alpha”) 214 that matches the reference term 216 in the HGNC ontology; (2) the entity identifier 208 associated with the entity mention 214; and (3) a textual context 218 in which the entity mention appears...”;¶62: “...Note that the filtering component 118 has the effect of placing limitations on the training set that is fed to the training component 124. But these restrictions do not extend to the application of the trained linking component 108 by the application framework 106...”;¶63: “... Different environments can adopt different rules...”;¶72: “..., the first application system 126 can apply the linking component 108 to find at least one document (or other textual content item) that pertains to a specified entity. Or the first application system 126 can apply the linking component 108 to find two or more documents that pertain to at least one common entity, and/or which have some other entity-based relation...”; ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708, . . . , 710)...”; ¶136, “...FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108...”)
d) training a second machine learning algorithm to determine the probability of the event with regression modeling by constructing an initial model comprising probability weights assigned to (predictor) variables(Fig 1, 4, 10, ¶61: “...the filtering component 118 discounts a training example by reducing a weight value assigned to the training example, which has the effect of diminishing its impact on the subsequent training operation...”;¶71- ¶73, ¶90: “...convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second deep neural network)...”;¶104:”...  The type-specific linking component then determines a score for the entity type in question, based on the textual context. That score reflects the likelihood that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component...”; ¶105; ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components...each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”;¶134: “...The various weighting terms (W) and bias terms (b) symbols represent sets of machine-learned weighting parameter values, with subscripts associated with the above-defined symbols...”; ¶135: “...the classification logic 1030 can correspond to any machine-trained model, such as a feed-forward neural network, a logistic regression model, etc...”;¶136: “....FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108. In yet another case, the linking component 108 can be implementing using a logistic regression model by itself...”)
wherein relationships between the predictor variables and dependent variables are determined and weighted based on the initial candidate and the indicia, and adjusting the probability weights based on a verified data(¶59: “...the filtering component 118 applies a set of filtering rules (in the data store 120) to each initial training example...”;¶61: “...the filtering component 118 discounts a training example by reducing a weight value assigned to the training example, which has the effect of diminishing its impact on the subsequent training operation...”; ¶63: “...Different environments can adopt different rules...  behavior of any rule can depend on one or contextual factors, including the entity type to which it is applied...”;¶65: “...this filtering rule can provide a particularly high weight value to any training example in which two reference terms that pertain to the same entity appear next to each other (or in defined close textual proximity to each other) within a document...”;¶90: “...matching component... : ¶99: “...A relation extraction component 610 can use any technique to extract relationships between entities. For example, the relation extraction component 610 can identify instances in which a first entity identifier of-interest appears within a prescribed textual distance from a second entity identifier of-interest. The relation extraction component 610 can then apply rules and/or a machine-trained model to determine whether the collected evidence constitutes a relation between the two specified entity identifiers...”; ¶105-¶107 ¶110; ¶113: “...the linking component 802 of FIG. 8 can operate as a one-to-many classifier that includes internal logic that duplicates the operations performed by the linking component 702 of FIG. 7. In addition, the linking component 802 of FIG. 8 can generate an internal score for each particular ontology that considers the processing operations that contribute to the scores associated with the other ontologies. In a neural network implementation, this cross-influencing aspect is implicitly captured by learned weighting values associated with the model...”; ¶134: “...The various weighting terms (W) and bias terms (b) symbols represent sets of machine-learned weighting parameter values, with subscripts associated with the above-defined symbols...)
e) training a third machine learning algorithm to determine if the event is an active event by constructing a second initial model comprising active probability weights assigned to active predictor variables based on the initial candidate and the indicia, and adjusting the active probability weights based on a verified active data. (Fig 1, Fig 3, ¶36: “...FIG. 1 shows a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process. The application framework 106 provides various applications systems 110 that apply the linking component 108...”; ¶65: “...Another rule specifies that a training example has a particular high confidence when two or more entity mentions within a same sentence, paragraph, page, or document, etc. map to a same entity identifier within an ontology... filtering rule can provide a particularly high weight value to any training example in which two reference terms that pertain to the same entity appear next to each other (or in defined close textual proximity to each other) within a document..”;¶70: “... The training component 124 can use machine-learning to achieve a specified training objective, such as maximizing the likelihood that the linking component 108 will generate a correct entity identifier (e) given an entity mention (m)...”;¶72: “.... A second application system 128 can apply the linking component 108 in the course of creating a new document. A third application system 130 can apply the linking component 108 as a preliminary operation to some other “downstream” operation, such as relation extraction or document clustering, etc...”; ¶73; Fig 7, ¶102-¶105; ¶103: “... general architecture of a linking component 702, which corresponds to one implementation of the above-described linking component 108. ...the linking component 702 includes a set of two or more type-specific linking components...Each type-specific linking component is dedicated to making an assessment with respect to a particular ontology. That ontology, in turn, is associated with a particular entity type. For example, the first type-specific linking component 704 can perform an assessment with respect to the entity type of genes. The second type-specific linking component 706 can perform an assessment with respect to diseases, and so on...”; ¶104; ¶105: “... A selector component 712 selects among the entity types based on the scores generated by the type-specific linking components...the selector component 712 can choose the maximum score generated by the type-specific linking components...the selector component 712 provides a conclusion as to what entity the entity mention most likely corresponds. That entity corresponds to whatever entity in the ontology under consideration matches the entity mention in the input item...”; ¶111:“...training framework 104 can separately train a machine-learned model for each of the type-specific linking components... each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”, ¶113-¶116; ¶113: “...the linking component 802 of FIG. 8 can generate an internal score for each particular ontology that considers the processing operations that contribute to the scores associated with the other ontologies. In a neural network implementation, this cross-influencing aspect is implicitly captured by learned weighting values associated with the model...”; Fig 9; ¶114; Fig 10, ¶130; ¶128) Examiner interprets an entity mention corresponding to a particular (input) entity identifier teaches the intended function of applicant’s active event. Examiner further interprets the type-specific score indicating that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component as teaching the intended function of applicant’s “verified active data”.
f) determining if the event is an active event according to the second initial model (¶103: “... general architecture of a linking component 702, which corresponds to one implementation of the above-described linking component 108. ...the linking component 702 includes a set of two or more type-specific linking components...Each type-specific linking component is dedicated to making an assessment with respect to a particular ontology. That ontology, in turn, is associated with a particular entity type. For example, the first type-specific linking component 704 can perform an assessment with respect to the entity type of genes. The second type-specific linking component 706 can perform an assessment with respect to diseases, and so on...”; ¶104; ¶105: “... the selector component 712 provides a conclusion as to what entity the entity mention most likely corresponds. That entity corresponds to whatever entity in the ontology under consideration matches the entity mention in the input item (which has already been determined) ....”; ¶111: “...The training framework 104 can separately train a machine-learned model for each of the type-specific linking components...each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”;Fig 9, ¶114;Fig 10; ¶130). Examiner interprets an entity mention corresponding to a particular (input) entity identifier teaches the intended function of applicant’s active event. Examiner further interprets the type-specific score indicating that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component as teaching the intended function of applicant’s “verified active data”.
a second data source wherein a data ingestion interface performs a data mining task process with respect to the second data source to generate a data set (¶46: “...the training framework 104 applies a distant supervision strategy to train the linking component 108, e.g., by leveraging the ontology(ies) in the data stores 116 to produce labeled training examples¶55: “..generating component 112 will discover, upon comparing each term of the document 202 with the nomenclature in the HGNC ontology, that a term “ER-alpha” 214 in the document 202 matches a reference term 216 in the HGNC ontology. This term 214 therefore constitutes an entity mention, and will be henceforth referred to as such. In response to this finding, the generating component 112 will store an initial training example that includes: (1) an entity mentions (“ER-alpha”) 214 that matches the reference term 216 in the HGNC ontology; (2) the entity identifier 208 associated with the entity mention 214; and (3) a textual context 218 in which the entity mention appears. In one case, the textual context 218 may correspond to a prescribed number of words that precede the entity mention 214, together with a prescribed number of words that follow the entity mention 214...”; Fig 4, ¶83: “...FIG. 4 shows a search system 126 that can apply the linking component 108 trained by the training framework 104. Generally, the purpose of the search system 126 is to find one or more documents of interest, given a specified input item 402. In one case, the input item 402 can correspond to an input query that includes one or more entity mentions...”; Fig 15, ¶152: “...The computing device 1502 can also include one or more network interfaces 1526 for exchanging data with other devices via one or more communication conduits 1528. One or more communication buses 1530 communicatively couple the above-described components together...”;¶156: “...a system for processing electronic documents is described. The system includes a training framework, implemented by one or more computing devices, for training a linking component using distant supervision...”;¶172: “... using the linking component to map each entity mention in the original candidate document(s) to a corresponding entity identifier, to produce at least one entity-mapped candidate document; comparing the input item with the entity-mapped candidate document(s), to provide a match result; and providing the match result to a user...”) 
Quirk teaches a method/system for processing documents via a training framework utilizing distant supervision strategy, an application framework and a variety of machine learning models. Quirk further teaches that the selector component provides a conclusion as to what entity the entity mention most likely corresponds. A person of ordinary skill in the art would have been motivated to combine the know techniques of Quirk to achieve the claimed invention (determining if the unpermitted renovation event is an active unpermitted renovation event according to the second initial model) with a reasonable expectation of success in doing so. " DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). 
Quirk discloses all of the above limitations, Quirk does not distinctly describe, the following limitations, but Bell however as shown discloses,
determining one or more renovation event indicia from the data; unpermitted renovation event (Fig 1, condition categories; Figs. 10A-J, Fig 10F VI Building Conditions; col 4, lines 5-35: “…real estate disclosure reporting method…ID compiling process…classifying process…property researching process and a report generating process…”;lines 28-35: “… The priority IDs 112 determined by a particular application of the ID compiling process 110 include over one hundred conditions, listed in FIGS. 10A-J and described in the Priority ID Glossary, Appendix A…”; col 11, Appendix A…Priority ID Glossary…”;col 5 line 42-col 6 line 32: “…Fig 2…primary information sources, secondary information sources… government records 210, police records 220, Internet-searchable databases 230, property profiles 240 and other secondary information 250 that is publicly available and relevant to the property, such as association dues, CC&R's, maps and MLS information. As examples, a researcher might visit a city planning department to access government records regarding zoning, building permits and similar IDs. Also, the researcher could contact a title company for a property profile to determine assessments, bonds, building and land area, title ownership and similar IDs. Further, the researcher could visit the local police depart to request information under Megan's Law, records of crime activity on or near the property, and similar IDs. In addition, the researcher could utilize the services of a real-estate-based Internet information provider, for a fee, to access a database of location-specific real estate information. These secondary sources 184 are applicable to any of the categories of the known IDs 152… third-party sources 188 include site surveys, architectural plans and appraisal reports that can determine known IDs categorized as general conditions 205…”;col 11, line 12-20: “…The external conditions category encompasses “externalities” that may have an influence on a property…The building condition category encompasses the design, construction or condition of a building or a building's improvements. FIG. 10F illustrates building categorized IDs 1055. The site condition category encompasses the geotechnical condition of a property. FIG. 10G illustrates site categorized IDs 1065…”)
wherein at least one unpermitted renovation timing indicia within the data set is identified when the at least one unpermitted renovation event has taken place with respect to the unpermitted renovation event, (col 4, lines 4-66: “...Fig 1A, 1B, The reporting method 100 has an ID compiling process 110, a category defining process 120, an ID classifying process 130, a form creating process 140, a property researching process 150, and a report generating process 160... he compiling process 110 has as inputs various disclosure requirements 170 and outputs a master compilation of items of disclosure (IDs) 116....  The category defining process 120 generates the condition categories 122, which are general descriptions of various real estate conditions...”; Fig 3A, B, Disclosure Forms...disclosure Report; col 6, lines 35-45: “...The background portion 310 provides information regarding the report user, the disclosure date, property location and the property type..”; Fig 10F VI Building Conditions...Non-Permit Issues, Repairs Needed; col 11, line 12-20: “…The external conditions category encompasses “externalities” that may have an influence on a property…The building condition category encompasses the design, construction or condition of a building or a building's improvements. FIG. 10F illustrates building categorized IDs 1055. The site condition category encompasses the geotechnical condition of a property. FIG. 10G illustrates site categorized IDs 1065…”; col 11, line 53- col 15, line 60; Appendix A; col 13, line 50-57: “...  A property that is encumbered by a lease. legal action. A property where there is or has been a legal claim that impacts the property. legal non-conforming. A property that was legally constructed but where the zoning or other use restrictions have subsequently changed and would not allow the current improvement to be built if the current structure was removed or destroyed...”; col 14, line 13, 14: “...non-permit. Building or grading that was completed without a building permit...”)
wherein the second data source comprises public sources, licensed data feeds, sources depicting historical water usage at the unpermitted renovation candidate, sources depicting historical energy usage at the unpermitted renovation candidate, contractor web sites, Yelp®, Craigslist®, Wayback Machine ®, financial documents, photographs from aerial surveys, Google Earth ®, Google Streetview ®, rental records for dumpsters, rental records for portable restrooms, serial numbers, manufacturer warranty records, Home Owner's Association records, historical real estate listings, rental listings, demolition orders, dumpster orders, portable restroom orders, customer account information from third party companies, social media, phone records, address records, historical credit card history purchase records, satellite images, tax records, street views, online photographs, online videos, signs outside a property, demolition orders, dumpster orders, and portable restroom orders.(col 11, lines 28-51: Secondary Sources...Figs 11A-E... illustrate IDs 112 that can be researched by accessing secondary research sources 184 (FIG. 1B), which are described with respect to FIGS. 1B and 2, above. In one embodiment of the present invention, there are five types of secondary information sources 184 (FIG. 1B). These are government records 210, police records 220, Internet databases 230, property profiles 240 and other sources 250. FIG. 11A illustrates those IDs that can be researched by accessing government records 210. FIG. 11B illustrates those IDs that can be researched by accessing police records 220. FIG. 11C illustrates those IDs that can be researched by accessing Internet databases 230. FIG. 11D illustrates those IDs that can be researched by reviewing property profiles 240. FIG. 11E illustrates those IDs that can be researched by accessing other secondary information sources 250....”)
Quirk teaches a method/system for processing documents via a training framework utilizing distant supervision strategy, an application framework and a variety of machine learning models. Bell teaches a real estate reporting method whereby all property-relevant issues are indicative of conditions that might impact property values and purchasing decisions. Bell further teaches the compilation of a comprehensive list of items of disclosure based upon federal, state, lender and market requirements. These items of disclosure are classified according to condition categories that provide a systematic procedure for researching and a logical organization for reporting known conditions. (Abstract, Appendix A, Appendix B, Fig 1, condition categories; Figs. 10A-J, Fig 10F VI Building Conditions; col 11, line 12-20). The known real estate researching and reporting techniques of Bell are applicable to the training and application framework for processing documents as taught by Quirk since they share characteristics and capabilities, namely they are directed to identifying, analyzing and presenting information. One of ordinary skill in the art would have recognized that applying the known researching, reporting techniques and secondary (information) sources of Bell to Quirk would have yielded predictable results and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems, hence resulting in an improved system for classifying/identifying numerous real estate conditions utilizing various information sources for a property. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques as taught by Bell since it allows for providing a complete disclosure of property-relevant issues utilizing various information sources (Abstract, Fig 1A, 1B, 3A-B, 8A, Figs. 10A-J, Fig 10F VI Building Conditions, Appendix A).
Independent claim 54 recites substantially similar limitations as independent claim 36 therefore it is rejected based on the same rationale.

With respect to Claim 38, 
Quirk and Bell disclose all of the above limitations, Bell further discloses,
wherein the determining the renovation event indicia comprises determining a square footage of a property, a change in the square footage of a property, a bed count of a property, a change in a bed count of a property, a bathroom count of a property, a change in a bathroom count of a property, a change in a parking count of a property, a change in a garage size of a property, a valuation of a property, a change in a valuation of the property, ownership of a property, a corporation owning a property, an owner with a history of flipping one or more properties, an owner with a history of unpermitted renovations one or more properties, lenders on a property, a change in the rent value of the property, a discrepancy between a current and a prior rental listing, or a lien on a property.(col 11 line 52—col 15, Appendix A; col 12, line 18-19: “…building area. The square footage of the improvements as defined by various real estate organizations…”)
Quirk and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques as taught by Bell since it allows for providing a complete disclosure of all property-relevant issues utilizing various information sources (Abstract, Fig 1A-1B, 3A-B, 8A, Figs. 10A-J, Fig 10F VI Building Conditions, Appendix A).

With respect to Claim 40, 
Quirk and Bell disclose all of the above limitations, Bell further discloses, 
wherein the verified data is acquired by a public official inspecting a candidate property. (col 2, lines 18-28: “…The publicly available record is an online database, a government office record, or a law enforcement record. The third-party compiled document is a report, study, plan, survey, loan document, escrow document, insurance policy, lease, contract or aerial photo….”; col 6, lines 13-27 : “…these third-party sources 188 include site surveys, architectural plans and appraisal reports that can determine known IDs categorized as general conditions 205… Police reports can determine known IDs categorized as distress conditions 225. Insurance policies, leases and contracts and title reports can determine known IDs categorized as legal conditions 235. Aerial photos can determine known IDs categorized as external conditions 245. Property inspection reports and termite reports can determine known IDs categorized as building conditions 255. In addition, property inspection reports along with soil reports can determine known IDs categorized as site conditions 265…”)
Quirk and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques as taught by Bell since it allows for providing a complete disclosure of all property-relevant issues utilizing various information sources (Abstract, Fig 1A-1B, 3A-B, 8A, Figs. 10A-J, Fig 10F VI Building Conditions, Appendix A).

With respect to Claim 41,
Quirk and Bell disclose all of the above limitations, Bell further discloses, 
wherein the verified data is an issued permit for a renovation event at the initial candidate.(Fig 2, col 5, lines 43--67: “…information source 180 used in the researching process 150 (Fig 1A)… secondary information sources 184 are also utilized to determine if any IDs are known for a specific property… a researcher might visit a city planning department to access government records regarding zoning, building permits and similar IDs…property profile to determine assessments, bonds, building and land area, title ownership and similar IDs.”; Appendix B col 21, lines 48-51: “…Permit Issues. Any issue was a question exists as to the proper use of building or other construction permits as relating to the improvements to a property. This includes improvements that were constructed without a permit…”)
Quirk and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques as taught by Bell since it allows for providing a complete disclosure of all property-relevant issues utilizing various information sources (Abstract, Fig 1A-1B, 3A-B, 8A, Figs. 10A-J, Fig 10F VI Building Conditions, Appendix A).

With respect to Claims 42 and 55,
Quirk and Bell disclose all of the above limitations, Bell further discloses, 
wherein the data is collected by a plurality of data source ingestion interfaces (Fig 2, col 5, lines 43--67: “…information source 180 used in the researching process 150 (Fig 1A)… secondary information sources 184 are also utilized to determine if any IDs are known for a specific property… a researcher might visit a city planning department to access government records regarding zoning, building permits and similar IDs…property profile to determine assessments, bonds, building and land area, title ownership and similar IDs”; col 11, lines 28-51: Secondary Sources...Figs 11A-E... illustrate IDs 112 that can be researched by accessing secondary research sources 184 (FIG. 1B), which are described with respect to FIGS. 1B and 2, above. In one embodiment of the present invention, there are five types of secondary information sources 184 (FIG. 1B). These are government records 210, police records 220, Internet databases 230, property profiles 240 and other sources 250. FIG. 11A illustrates those IDs that can be researched by accessing government records 210. FIG. 11B illustrates those IDs that can be researched by accessing police records 220. FIG. 11C illustrates those IDs that can be researched by accessing Internet databases 230. FIG. 11D illustrates those IDs that can be researched by reviewing property profiles 240. FIG. 11E illustrates those IDs that can be researched by accessing other secondary information sources 250....”)
Quirk and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques as taught by Bell since it allows for providing a complete disclosure of all property-relevant issues utilizing various information sources (Abstract, Fig 1A-1B, 3A-B, 8A, Figs. 10A-J, Fig 10F VI Building Conditions, Appendix A).

With respect to Claim 43,
Quirk and Bell disclose all of the above limitations, Bell further discloses, 
wherein the one or more renovation event indicia are determined by performing a data mining task process on the data. (Figs 1A, 1B, various information sources 180....collective information gathered...Fig 2...diagram of information sources for researching a property...” Fig 11A-E; Abstract: “...process of researching primary, secondary and third-party sources for information regarding a particular property. Primary sources of information include a property walk-through and an owner interview. Secondary sources of information include government and police records, Internet databases and a property profile. Third-party sources include an appraisal report, escrow documents, termite reports, loan documents, title policies and similar studies, documents and reports...”; Fig 8A-8C; col 4, line 53-col 5, line 4: “...property researching process 150 utilizes various information sources 180 and the categorized IDs 132 as inputs, applies these inputs to research a particular property of interest and outputs known IDs 152 for that property. The information sources 180 are characterized as primary sources 182, secondary sources 184 and third-party sources 188... The property researching process 150 utilizes the information sources 180 to determine if any of the IDs are known to exist and to garner associated details with respect to those IDs. The resulting known IDs 152 are the collective information gathered for disclosure of a property's condition...”; col 10 line 62- col 11, line 27: “...Categorized IDs...  categorized IDs 132, described generally with respect to FIG. 1A... general condition category encompasses conditions that impact all property. FIG. 10A illustrates general categorized IDs 1005... The distress condition category encompasses any tragedy or perceived future potential tragedy associated with a property. FIG. 10C illustrates distress categorized IDs 1025... FIG. 10D illustrates legal categorized IDs 1035. The external conditions category encompasses "externalities" that may have an influence on a property... FIG. 10E illustrates external categorized IDs 1045.  FIG. 10G illustrates site categorized IDs 1065. The environmental condition category encompasses actual or potential contamination issues.) 
Quirk and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques as taught by Bell since it allows for providing a complete disclosure of all property-relevant issues utilizing various information sources (Abstract, Fig 1A-1B, 3A-B, 8A, Figs. 10A-J, Fig 10F VI Building Conditions, Appendix A).

With respect to Claim 45, 
Quirk and Bell disclose all of the above limitations, Bell further discloses,
wherein the active predictor variable comprises:  a time of publication of the owner's social media renovation display if the initial candidate’s real estate listing displays renovations, if the initial candidate was acquired more recently, recency of the purchase date, a manufacturer warranty record's date of installation, HOA renovation request records, a date of increased water usage, a date of decreased water usage, a date of increased energy usage, a date of decreased in energy usage, a date of records of renovations from Internet sources, a date of documentation reflecting refinanced mortgages, a date of documentation reflecting home equity lines of credit, a date of photographs depicting structural changes, a date of records reflecting renovation waste, and serial numbers reflecting new appliances ( Fig 2, col 5, lines 43--67: “…information source 180 used in the researching process 150 (Fig 1A)… secondary information sources 184 are also utilized to determine if any IDs are known for a specific property… a researcher might visit a city planning department to access government records regarding zoning, building permits and similar IDs…property profile to determine assessments, bonds, building and land area, title ownership and similar IDs.”; Appendix B col 21, lines 48-51: “…Permit Issues. Any issue was a question exists as to the proper use of building or other construction permits as relating to the improvements to a property. This includes improvements that were constructed without a permit…”)
Quirk and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques as taught by Bell since it allows for providing a complete disclosure of all property-relevant issues utilizing various information sources (Abstract, Fig 1A-1B, 3A-B, 8A, Figs. 10A-J, Fig 10F VI Building Conditions, Appendix A).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Bell, in further view of Jessen, US Patent Application Publication No US 2016/0314545A1.
With respect to Claim 37,
Quirk and Bell disclose all of the above limitations, the combination of Quirk and Bell does not distinctly describe the following limitation, but Jessen however as shown discloses,
wherein the data source comprises city property records, county property records, city permit records, county permit records, and state business records (¶25: “...The system 100 may comprise a property information database 112 that may store the property information...”; ¶37: “...the spreadsheet 206 may comprise a third column 220, a fourth column 222, or any number N columns, each column corresponding to a property metric. In some examples, each column of the N columns may correspond to a measurable or identifiable feature or characteristic of a physical property... building permits, remodeling permits, and/or information retrieved from an archive or other database, such as facebook posts, news articles, public records (e.g., city, county, and/or state records), google maps lookup tables (e.g., that provide GPS coordinates for addresses), etc.…”)
Jessen discloses a system for collecting, storing, and/or analyzing data received from one or more inputs comprising a property information database, a profile preference database and one or more modules for accessing the databases. Jessen, Quirk and Bell are directed to the same field of endeavor since they are related to identifying and analyzing information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques of Bell and the data collection techniques of Jessen since it allows for storing and analyzing property information received from various sources via the property information database (Abstract, ¶25, ¶37).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Bell in further view of Wenzlau et al., US Patent Application Publication No US 2010/00223083A1.
With respect to Claim 44, 
Quirk and Bell disclose all of the above limitations, Quirk further discloses,
wherein the application further trains the third machine learning algorithm, ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708, . . .  710)...”; ¶136, “...FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108...”)
Quirk and Bell disclose all of the above limitations, the combination of Quirk and Bell does not distinctly describe the following limitations, but Wenzlau however as shown discloses,
determine a time until the unpermitted renovation event is no longer active (¶58: “…The invention further comprises a database which includes the IC Rules data (Institutional Control Rules) …”; ¶61: “…rules for alerting one or multiple parties regarding any violations or conflicts…” ¶79: “…Real time data provided by sensors, e.g. motion sensors, release of gas sensors, video camera. Sensors herein are defined as any device capturing real time physical activities or events…”; ¶82: logic module …monitors the land use… The system then translates the activity data into a shape file with its specific geographic area, e.g. two-dimensional area of longitude and latitude, it may occupy at a short or long moment of time. The system then compares the two geographic areas to each other to determine and search for any area overlaps. If there is an overlap, the system logic module prepares and sends an alert…”; ¶98: “.. An alert can be driven or initiated based on a specified time sequence of events; ¶99 The alert logic module includes simple or extensive steps to verify the alert, such as for example: [0100] Check against other data sources to check plausibility or seriousness; [0101] Request from one or more systems additional information needed for evaluation; and/or [0102] To include manual operator input…”;¶132: “…detection of patterns over time…predict events before they occur…:;¶148: “…These data of events need a geographic description of where the event is about to occur, such as excavation notices which are received typically 24 hours before the event, or has occurred such as a real estate sale or building permit issue. This description can be of one or multiple types (same as zoning)…”;¶154: “…In this third step the monitoring report, which is basically a hit report, indicates that there is an event within a zone…”;¶158: “…There is a map of the site and event, a brief description of the site, and the event, as well as a summary of actions taken in response to the alert. This action summary is updated as new actions are done and recorded in the system…”)
Wenzlau is used to teach method/system for filtering, identifying monitoring and responding to land use activities. Wenzlau further teaches generating alerts to specified parties, and based on these alerts, proactive steps of intervention can be undertaken (¶27, ¶28). Quirk, Bell and Wenzlau are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques of Bell with the method/system for monitoring and reporting land use activities as taught by Wenzlau since it allows for identifying, management/ monitoring of activities of land use data and sending of alerts when an event is about to occur or has occurred (Fig 7, 9-11 ¶148-¶163).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Bell in further view of Guttman et al., US Patent Application Publication No US 2014/0164264A1.
With respect to Claim 46,
Quirk and Bell disclose all of the above limitations, Quirk further discloses,
further comprising running the trained first machine learning algorithm, second machine learning algorithm, and third machine learning algorithm (¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708, . . . , 710)...”; ¶136, “...FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108...”) 
Quirk and Bell disclose all of the above limitations, the combination of Quirk and Bell does not distinctly describe the following limitations, but Guttman however discloses, 
to create an ordered list of initial candidates based on likelihood of an active unpermitted renovation event (¶38: “…validate and benchmark inquiries from hypotheses and learning systems about potential or probable outcomes from street-level conditions…”; ¶80: “…evaluate the likelihood of finding a building violation… for new building permits that have similar keywords, assign a score-based likelihood that the renovation will result in a violation. The score may be used to map the relative value of building inspections in specific locations. Various data sets may be utilized in similar fashions, including, building permits, building violations, information calls, among others…”; ¶82: “…safety scoring, areas that are likely to pose the greatest threat to life safety and expose the city to the most liability may be identified by their relative threat…”) 
Guttman discloses a method/system for identifying actionable location specific opportunities using heuristic algorithms (Abstract). Guttman further discloses a variety of statistical methods, data analysis, visualization, and computer programming methods may be implemented to develop predictive models to facilitate data-driven insights about the built environment (¶73-¶75). Quirk, Bell and Guttman are directed to the same field of endeavor since they are related to identifying and analyzing information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques of Bell and the techniques for analyzing data sets/municipal records as taught by Guttman since it allows for developing predictive models to facilitate insights about an environment (¶38, ¶80, ¶82).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Bell in further view of Settino, Foreign Patent CA02775688A1.
With respect to Claim 47, 
Quirk and Bell disclose all of the above limitations, the combination of Quirk and Bell does not distinctly describe the following limitations, but Settino however as shown discloses,
further comprising assigning an inspector to one or more candidates with the highest likelihood of active unpermitted renovation event.( ¶94: “...third party inspector...”; ¶102: “...if it has been determined that removal of steel pipe is required, the identification of this renovation task may lead to a determination of a further policy that says the building has a history of defective shutoff valves and provision should be made for a building water shutdown...”;¶177: “...method and system may guide selection of the person performing the inspection, to ensure that person has appropriate training to capture appropriate inspection data.  )
Settino is used to teach method/system for managing renovation of a property. Settino further teaches a property database storing information about one or more properties available for renovation; a personnel database storing information about one or more personnel for performing the one or more renovation tasks; a report database storing one or more generated reports; and a deviation database storing information about one or more deviations from any generated schedule. Quirk, Bell and Settino are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques of Bell and the method/system for managing renovation of a property as taught by Settino since it allows for querying a database to determine appropriate personnel to capture appropriate inspection data (¶110, claim 11, clam 12).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Bell in further view of Tian US2015/0066738A1, and Jessen. 
With respect to Claim 39,
Quirk and Bell disclose all of the above limitations, the combination of Quirk and Bell does not distinctly describe the following limitations, but Tian however as shown discloses,
wherein the predictor variable comprises (a) a property is owned by a corporation, (b) one or more corporate officers has previously flipped properties, (¶25: “...property ownership information...the public recorder database 34 is preferably updated on a daily or near-daily basis so that it closely reflects the current ownership statuses of properties throughout the United States..”; ¶26: “... the fraud provider may itself be a mortgage lender, in which case the short sale data may include data regarding its own short sales....”;¶37: “... the following profile characteristics may be identified that may likely be involved in short sale fraud: buyer is an LLC, buyer is a Wyoming LLC, buyer has multiple properties in their name, buyer or seller's LLC license is not in good standing, seller is not owner in property but has an equity interest in the property, registered agents of buyer or seller LLC or trusts are other LLCs or trusts, buyer or seller LLC is owned by a real estate agent, buyer or seller LLC is owned by an individual with criminal history, prior liens, or bankruptcies, buyer or seller LLC has part of property address in name, etc...” ¶78: “...present invention can be used for both pending sales and also for post-closing activity. For example, if a fraudulent short sale "flip" is not detected before the short sale closes, identifying a suspicious short sale after closing still allows a servicer to identity any industry insiders or middlemen who are perpetrating the fraud. Servicers can choose to prohibit future business relationship or short sale offers related to persons identified as having perpetrated fraud in the past…”)
Tian discloses method/system for assess fraud utilizing various data repositories to perform analytics tasks. Tian, Quirk and Bell are directed to the same field of endeavor since they are related to identifying and analyzing information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques of Bell and the property database of Tian since it allows for aggregating a collection of data containing various types of information associated with real estate properties (¶21-¶26)
Quirk, Bell and Tian disclose all of the above limitations, the combination of Quirk, Bell and Tian does not distinctly describe the following limitations, but Jessen however as shown discloses,
(c) a property owner's social media displays renovations and (d) a real estate listing displays renovations.(¶37-¶39; ¶37: “...measurable or identifiable feature or characteristic of a physical property, such as a condition of a building, a distance from another building or municipal feature (e.g., a school, hospital, fire department, police department, golf course, gym, airport, main arterial, highway, freeway, park, pool, vendor or specific type of business (e.g., delivery firm), building codes (and/or compliance, or lack thereof, with building codes), building permits, remodeling permits, and/or information retrieved from an archive or other database, such as facebook posts, news articles, public records (e.g., city, county, and/or state records), google maps lookup tables (e.g., that provide GPS coordinates for addresses), etc. ..”;¶38: “..., the property metrics corresponding to each column may be collected from one or more sources, such as a multiple listing service, a drone, and/or a network application (e.g., internet application). In some embodiments, the property metric may comprise a number of bathrooms, a number of bedrooms, a size of one or more bedrooms, a size of one or more bathrooms, a ceiling height, a floor plan area (e.g., square feet, square meters), year of being built, a type of floor plan (e.g., “open” floor plan, “closed” floor plan, etc.) year of renovations/remodeling, type of use (e.g., rental, owner's residence, retail, storage, mixed use, etc.), whether or not the property is currently inhabited, last date of inhabitance, seller distress (e.g., any indication of a seller's need to sell quickly), proximity to one or more building or municipal feature, geographic region, traffic conditions of roads adjacent and/or near the property, presence of lead, asbestos, caustic chemicals, mold, and/or other detectable substances that may negatively impact an inhabitant's health, wear condition, historical listed prices, historical transaction information, photos, videos, information derived from photos and/or videos, data about past...”; ¶39)
Jessen discloses a system for collecting, storing, and/or analyzing data received from one or more inputs comprising a property information database, a profile preference database and one or more modules for accessing the databases. Jessen, Tian, Quirk and Bell are directed to the same field of endeavor since they are related to identifying and analyzing information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training and application framework for processing documents of Quirk with the real estate researching and reporting techniques of Bell, the property database of Tian and the data collection techniques of Jessen since it allows for storing and analyzing property information received from various sources via the property information database (Abstract, ¶25, ¶37).

Conclusion
References cited but not used:
CN107871125A, Foreign Patent Application, Illegal Building Identification method and device, and electronic equipment”, relating to collecting the image of a building using deep learning model to extract building features, classifier trained to identify building characteristics and identification results. 
A. A. Mustaffa et al., Non-Patent Literature, “ The Use of UAV in Housing Renovation Identification: A Case Study at Taman Manis 2”, Dec 2017, all pages, http: IOP Conference Series: Earth and Environmental Science, Volume 140, 4th International Conference on Civil and Environmental Engineering for Sustainability (IConCEES 2017)4–5 December 2017, Langkawi, Malaysia, relating to detecting improper and illegal renovation by residents in a residential area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                         
                        /LYNDA JASMIN/                        Supervisory Patent Examiner, Art Unit 3629